Mr. Justice Sheldon delivered the opinion of the Court: The railway company is here sought to be charged with the duty to watch at the wharf, or at the depot of the Grand Trunk railway, or. its connecting lines in the city of Chicago, and to ascertain the arrival of appellant’s goods, and have them transported by wagon to its own road, by reason of a contract made by one Edward Orb. To maintain the suit it is necessary to prove that Orb had authority from the company to make such a contract on its behalf, or that he was held out by the company to the public as having such authority. He was an agent of the company, but not an agent to watch for and ascertain the arrival of freight or baggage of passengers at the depots or wharves of other roads, and transport the same to appellee’s road. Such business was not within the scope and object of appellee’s charter. Appellee was a common carrier only by railroad. It was not bound by law to transact such business as the above, and never did transact such business. It was not bound to have, and never did have, an agent for such purpose. Orb was in the employment of the company merely as a passenger agent, whose business consisted only in soliciting the patronage of the traveling public for appellee’s line of road, it being no part of his employment to watch for the arrival of freight or baggage at other depots, or to convey it across the city in wagons to the company’s own depot; he was not provided by the company with the means for such purpose. Orb was himself, on his own account, as an expressman, engaged in the business of transferring light goods, and the contract which he made with appellant was for himself, and not for the company. It cannot be that an agent of a railway company, appointed for the purpose of transacting some limited and specified business for the company, has a right to bind the company outside the legitimate business of the company, and to make contracts for it which the company never authorized any one to make. It is clear from the testimony that Orb was never authorized by the railroad company to make the contract which is declared upon. And we fail to discover, from the evidence, that the company held Orb out to the world, or permitted Orb to so hold himself out, as the agent of the company authorized to make such contracts. There is no pretense that Orb ever made a contract on behalf of the company, which was known to or recognized by the company, of the character of the one declared upon; or that any one ever made such a contract for the company, or that the company ever had any thing to do with such business. Orb was known as the passenger agent, or emigrant agent of the company, nothing more. What the baggage-master of the company said when shown the bill of lading for the goods, that “ that was Orb’s business,” is what the proof shows. The transfer of those goods was Orb’s private business, and did not pertain to the company. The signing by Orb of his name in the way he did to the writing which he made in the bill of lading from the Grand Trunk railway, did not bind the company, because it was done in reference to a matter in which Orb had no agency. And however he may have so held himself out thereby, there is no evidence of its being known to, or acquiesced in, by the company; and the company evidently could' not be affected by that isolated instance of the manner in which Orb held himself out. There was an exclusion by the court below of certain testimony offered by plaintiff as bearing upon this point, and it is insisted there was error in this. The testimony offered was, that the husband of appellant, after obtaining the two tickets at Chicago for a passage over appellee’s road to Sterling, asked the person of whom he bought the tickets, about the transfer of the goods in question, and was directed by such person to Edward Orb, as agent of the defendant, who attended to that business, and who would be found at the Wells street depot of defendant; but on objection, thé evidence was excluded, anexception taken. The evidence shows that this ticket office, where the tickets were bought, was in the central business portion of the city, away from appellee’s depot and place of general business; and there is nothing from which to infer that this ticket seller had any other authority from the company than merely to sell tickets. The company would not be bound by the declarations of the person who was selling the tickets, about a matter not within the line of his business. This seller of tickets, nor no one else connected with the company, is asked by Taylor where the latter shall go to find an officer of the company authorized to make a contract on the part of the company to transfer his goods across the city. He had no reason to believe that the company was itself doing any such business, or would make a contract to do it; all that he could have had reason to expect from application to and inquiries of agents of the company, would be aid, in the way of information, in the means of getting his freight transported through the city to appellee’s depot. We see no error in the exclusion of the testimony. We are of opinion the verdict is clearly sustained by the evidence. There are numerous instructions in respect to which exceptions are taken. But the case is so clearly one for the defendant upon the evidence, that we deem it unnecessary to review the instructions, as we do not see that the jury could have been misled by them to appellant’s injury. The judgment will be affirmed. Judgment affw'med.